         Case 1:19-cv-08438-NRB Document 20 Filed 10/28/19 Page 1 of 1

The Hon. Naomi Reice Buchwald
October 28, 2019
Page 3


concerning his intended motion for entry of default under Federal Rule of Civil Procedure 55(a).
Alternatively, the Trustee requests a pre-motion conference to establish a briefing schedule for
Defendants’ anticipated motions to dismiss.

                                               Very truly yours,



                                               P. Jason Collins
